Per Curiam.
An agreement by an inventor with the licensee of his patent to submit to the licensee any improvements or inventions which affect the patent, does not obligate the inventor to invent or make improvements and no such obligation will be *274implied. (Fraser v. Kent, 194 App. Div. 742.) Such an agreement is not personal and, therefore, is assignable. (Rosenthal Paper Co. v. Nat. Folding Box & Paper Co., 226 N. Y. 313.)
Judgment reversed, with costs, and judgment directed for plaintiff as demanded in the complaint.
All concur. Present — Lydon, Callahan and Shientag, JJ.